Citation Nr: 0427522	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed to be the result of exposure to herbicides (Agent 
Orange) in service. 



REPRESENTATION

Appellant represented by:	State of New Jersey Division 
of Veterans Services



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to February 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Newark, New Jersey Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In March 2004, a 
Travel Board hearing was held at the RO before the 
undersigned; a transcript of that hearing is of record.  The 
veteran had also previously perfected an appeal of a denial 
of service connection for chloracne.  At a brief pre-hearing 
conference in March 2004 it was established that the only 
claim the veteran was pursuing at this time was that of 
service connection for diabetes.  


FINDINGS OF FACT

1.  The veteran served in Vietnam, and is presumed to have 
been exposed to Agent Orange.

2.  Diabetes Mellitus was not manifested in service or in the 
veteran's first postservice year, and it is not shown that he 
now has diabetes.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There was a significant change in the law prior to this 
appeal. On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published. 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
was considered on the merits and the veteran was provided a 
copy of the decision denying his claim.  In the May 2003 
decision and in an October 2003 statement of the case (SOC), 
he was notified of the evidence necessary to substantiate his 
claim, and of what was of record.  By correspondence in April 
2003, he was notified of the VCAA and how it applied to his 
diabetes mellitus claim.  The April 2003 letter and the 
October 2003 SOC clearly cited the changes in the law brought 
about by the VCAA and implementing regulations; it explained 
that VA would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice preceded the decision on appeal, and although 
it asked the veteran to respond with any new evidence in 
support of his claim within 30 days, he was further notified 
that evidence submitted within a year would be considered.  
In fact, all evidence received in the interim has been 
accepted for the record and considered.  In the April 2003 
VCAA notice letter the veteran was advised to submit (or 
identify for VA to obtain) any private medical records 
pertaining to the claim, and that the RO would obtain any VA 
records.  Given the posture of this claim, such notice was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.

Regarding the duty to assist, VA has arranged for an 
examination (in April 2003).  The veteran has not identified 
any pertinent records outstanding.  At the March 2004 Travel 
Board hearing, the veteran was advised specifically what 
evidence was needed as a threshold requirement to establish 
his claim.  He requested, and the undersigned granted, that 
the case be held in abeyance for 60 days so that he could 
submit such evidence. Over six months have passed since the 
Travel Board hearing and no additional evidence has been 
received.  

There is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

Service Medical Records (SMR's), including the veteran's 
separation examination, are negative for any complaints, 
findings, treatment or diagnosis of diabetes. 

Postservice medical records consist of an April 2003 VA 
examination.  The veteran's medical history (provided by the 
veteran) included that he was not taking medication for, and 
did not have a diagnosis of, diabetes mellitus.  He asserted 
that he had symptoms of diabetes such as polyuria, 
polydipsia, and delayed wound healing.  Blood work in 
conjunction with the examination was normal.  Urinalysis 
showed just proteins.  A two-hour glucose tolerance test 
(ordered to rule out diabetes) was also normal.  The examiner 
determined that the veteran did not have diabetes mellitus at 
the time of the examination.  

In his July 2003 Notice of Disagreement, in an October 2003 
statement, and a statement submitted at his March 2004 
hearing, the veteran related he had symptoms including 
frequent urination, bladder and bowel control problems, 
fatigue, frequently is thirsty and hungry, swollen feet that 
are chronically discolored and cold, deteriorated eye sight, 
instability, dizziness, irritability, and pain in his lower 
leg area and shoulders, back and neck area.  He asserted that 
such symptoms established that he had diabetes. 

At the March 2004 Travel Board hearing, the veteran was 
advised that, in order to substantiate his claim, he would 
need to submit medical evidence that he had a current 
diagnosis of diabetes mellitus.  He indicated he would try to 
do so.  He was advised that his claim would be held in 
abeyance for 60 days, to give him additional time to submit 
the necessary evidence.  As was noted previously, no further 
medical evidence has been received.  

II.	Criteria and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, such as Agent 
Orange, unless there is affirmative evidence to establish 
that he or she was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was 
exposed to Agent Orange during active military, naval, or air 
service, certain specified diseases (including as pertinent 
here diabetes) shall be service- connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service. 38 C.F.R. 
§ 3.309(e).

The facts in this case are fairly straight-forward.  The 
veteran seeks service connection for diabetes.  Diabetes was 
not manifested in service or in the veteran's first 
postservice year.  Hence, service connection for such disease 
on the basis that it became manifest in service and has 
persisted, or on a presumptive basis as a chronic disease, is 
not warranted.  The veteran seeks service connection for 
diabetes on a presumptive basis, based on exposure to Agent 
Orange in service.  It is not in dispute that he served in 
Vietnam, or that he presumably was exposed to Agent Orange.  
Accordingly, all that remains necessary for him to establish 
this claim is that he must show he has the presumptive form 
of diabetes, i.e., a medical diagnosis of Diabetes Mellitus 
(Type 2).  

The veteran has presented no competent (medical) evidence 
that he has Type 2 diabetes (and, in fact, reported to a VA 
examiner in April 2003 that such disease has not been 
diagnosed).  The RO attempted to assist him in this matter by 
scheduling a VA examination.  The April 2003 VA examination, 
which included diagnostic studies specific for diabetes, 
established that the veteran did not have such disease.  
While the veteran has presented a long list of symptoms and 
alleges that such establish that he has diabetes, he is a 
layperson and has no competence to offer a medical opinion in 
that regard.  Espiritu v. Derwinski, 2 Vet, App. 492 (1992).  

As there is no competent evidence that the veteran currently 
has diabetes, the threshold requirement of current disability 
is not satisfied, and his claim must be denied. See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  (He is advised 
that a medical diagnosis of diabetes could present a basis 
for reopening his claim.)


ORDER

Service connection for diabetes mellitus is denied.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



